Root, J.,
dissenting.
I cannot, for the reasons hereinafter stated, concur in the opinion of the majority in this case. The record is replete with proof that, until the last hearing in the district court, the litigants treated all of the estate referred to in the fifth paragraph of Mr. Boggs’ will as the rest and residue of the estate. The transcripts filed in this court disclose that Mr. Boggs died June 1, 1895; that Westerfield acted as special administrator until he quali*570fied as trustee March 22, 1902; that the probate court allowed Mrs. Wharton $300 a month for her support pending the settlement of said estate, and that she received from the estate up to March 22, 1902, $20,700, and no more. There was, therefore, due her March 22, 1902, upon the order to pay $300 a month, $3,600. With these facts uncontradicted in the record, at the time the judgment of the district court was reversed and the cause remanded in 1909, upon the last preceding appeal, the district court was directed to render a judgment in Mrs. Wharton’s favor at the rate of $5,400 per annum from June 1, 1895, and to deduct therefrom such sums as she may have received from the trust estate. The amount Mrs. Wharton had received from the estate subsequent to March 22, 1902, was set out in the transcript. If, as counsel for Mrs. Wharton argue and the majority opinion holds, the trust estate consists of the rest and residue of the Boggs’ estate, and that rest and residue can have no legal existence until all claims against the estate, including the widow’s allowance, as well as the costs of ad.ministration, are paid, it was demonstrated beyond controversy that the rest and residue did not exist and could not be ascertained March 22, 1902, nor at any time intermediate that date and the submission of the cause in this court, because at no time had Mrs. Wharton been paid the aggregate of her annual allowance since the death of Mr. Boggs. At no stage of the litigation has she asserted that the money paid to her subsequent to March 22, 1902, was not paid out of the trust estate. Her counsel concedes that charge was proper, and the majority opinion places its seal of approval thereon. The writer hereof confesses that he cannot understand how the resignation of Westerfield as administrator and his qualification as trustee can transmute the property described in the fifth paragraph of the will into a “rest and residue” or trust estate, and yet that resignation and qualification seems to be the only basis upon which the' judgment of the district court can be affirmed. There is, it seems to me, but *571one reasonable and logical, construction to be given the opinions and judgments of this court in the case at bar, and that is, the rest and residue of the estate of Mr. Boggs is that part of his estate described in the fifth paragraph of his will, and that Mrs. Wharton should he charged against her annual allowance all sums she may have received from that part of her late husband’s estate since June 1, 1895. The findings of the district court now disclose that amount to be $16,198.89. That sum should have been charged against Mrs.. Wharton by the district court, and, it having failed to do so, the judgment now before us should be modified to that extent.
It seems to me that the argument concerning Mrs. Wharton’s right to her widow’s allowance in addition to the support provided for in the will, and in reference to the fund out of which there should be paid the expense of administering the estate, is immaterial and irrelevant at this stage of the case, and was likewise immaterial in the district court. This cause has never been remanded generally, but in each instance the judgment and mandate directed the district court to determine a particular issue or to do and perform definitely described acts. The cause was last remanded with instructions to the district court to enter judgment in Mrs. Wharton’s favor for $5,400 per annum since Mr. Boggs’ death; less such sums as she may have received from the trust estate. No other subjects were before that court for adjudication. In attempting to adjudicate any other fact or right, it would review and revise the judgment of this court. Not only did the judgment of this court dispose of all things presented hostile thereto, but it foreclosed as well every argument and proposition that might have been presented or interposed to mitigate or mould that judgment. West v. Brashear, 14 Pet. (U. St) *51; Sibbald v. United States, 12 Pet. (U. S.) *48; Hill v. Hoover, 9 Wis. 12; Pierce v. Kneeland, 9 Wis. 19, 25; Piper v. Sawyer, 78 Minn. 221. So it seems to me this court adjudged and determined that whatever rents and profits of the estate described in the fifth para*572graph'of Mr. Boggs’ will have been paid to Mrs. Wharton Avere paid to her out of the trust estate; that to affirm so much of the judgment of the district court as failed to apply any part of those rents is to ignore our former judgment and concede to the district court the right to revieAV the final judgments of this court.
What has been said applies with redoubled force to so much of the opinion of the majority as grants Mrs. Wharton relief upon her cross-appeal. The subject matter of that appeal is foreign to the things referred to iiy the mandate of this court, and Avas not before the district court at the last hearing.
Letton, J., concurs in this dissent.